Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/190,814 filed on 11/14/2018. 

Response to Amendments
This is in response to the amendments filed on 11/10/2020. Independent claims 1, 8 and 15 have been amended. Claims 1-20 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1 -20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: The closest prior art of record AGRAWAL; Gaurav (US 2019/0220588 A1) and ALAMEH; Rachid M. et al. (US 2015/0022439 A1) individually or in combination do not disclose the invention as filed. 
AGRAWAL discloses a technique of detecting request for authentication in a touchscreen device to generate vibration after recognizing an input in the touchscreen. A mobile computing device includes one or more motion sensors configured to detect movement of the mobile computing device. In response to detection of a particular touch input to the user interface, the mobile computing device generates a randomized value associated with the particular touch input. The mobile computing device further causes a first vibration of the ALAMEH discloses a technique where multiple speed vibrating transducer in an electronic device is activated where selecting between multiple gesture recognition systems includes an electronic device determining a context of operation for the electronic device that affects a gesture recognition function performed by the electronic device.
What is missing from the prior art is a technique where during data entry for authentication data predicting the entry of next character of the authentication data and activating a mobile device’s vibration motor to another speed before the calculated predicted time of next character entry in a touch-screen of the mobile device.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 8, 15 and thereby claims 1, 8, 15 are considered allowable. The dependent claims which further limit claims 1, 8, 15 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning th11is communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  

/QUAZI FAROOQUI/
Examiner, Art Unit 2491